Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 1 of 6 Page ID #:27910



    1 COUNSEL LISTED
        IN SIGNATURE BLOCK
    2

    3

    4

    5

    6

    7
                         IN THE UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
         BLACKBERRY LIMITED, a                      )
   10    Canadian corporation,                      )
                                                    )
   11
                           Plaintiffs,              )    Case No. 2:18-cv-01844-GW-KS
   12                                               )    LEAD CONSOLIDATED CASE
                   v.                               )
   13                                               )    Related Case: 2:18-cv-02693-GW-KS
         FACEBOOK, INC., a Delaware                 )
   14                                               )
         corporation, WHATSAPP INC., a                    JOINT REQUEST BY
   15    Delaware corporation, and                  )
                                                    )     PLAINTIFF BLACKBERRY
         INSTAGRAM, LLC, a Delaware                 )     LIMITED AND DEFENDANTS
   16
         limited liability company                  )     FACEBOOK, INC., WHATSAPP
   17                                               )     INC., AND INSTAGRAM, LLC
                           Defendants,              )     TO MODIFY SCHEDULING
   18
                                                    )     ORDER
   19                                               )
                                                    )
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                       Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 2 of 6 Page ID #:27911



    1        Plaintiff BlackBerry Limited (“BlackBerry”) and Defendants Facebook, Inc.,
    2 WhatsApp Inc., and Instagram LLC (together, the “Facebook Defendants”) submit

    3 the following request that the Court modify the scheduling order (Dkts. 233, 451, 463,

    4 473) for Case No. 2:18-cv-01844 as set forth below. The proposed modifications do

    5 not impact any dates other than those for the deadlines for Defendants to provide a

    6 corporate witness to testify regarding ’961 Patent-related issues and for opening and

    7 rebuttal expert reports regarding the ’961 Patent, surveys, and damages. The case

    8 schedule for Case No. 2:18-cv-02693 between BlackBerry and Defendant Snap Inc.

    9 would not be impacted by this proposed change.

   10

   11
        Event                       Current Dates                     Proposed Dates
   12
        Deadline for Defendants
   13   to Provide a Corporate
   14   Representative for                               Thursday, October 24,
                                Monday, October 21, 2019
        Deposition Regarding                             2019
   15
        ’961 Patent Topics (See
   16   Dkt. 463)
   17   Opening Expert Reports
        (other than those related
   18                             Monday, October 21, 2019 No change
        to the ’961 Patent,
   19   Surveys, and Damages)
   20   Opening Expert Reports
   21   Regarding the ’961                              Thursday, October 31,
                               Monday, October 21, 2019
        Patent, Surveys, and                            2019
   22   Damages
   23                               Monday, November 11,
        Mediation Deadline                                            No change
   24                               2019
   25   Post-Mediation Status       Thursday, November 14,
                                                                      No change
        Conference                  2019
   26

   27   Rebuttal Expert Reports Monday, November 18,                  No change
        (other than those related 2019
   28
                                                   -1-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                        Case No. 2:18-cv-02693 GW(KSx)
                   JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 3 of 6 Page ID #:27912



    1
        Event                      Current Dates                     Proposed Dates
    2
        to the ’961 Patent,
    3
        Surveys, and Damages)
    4
        Rebuttal Expert Reports
    5   Regarding the ’961      Monday, November 18,                 Thursday, December 5,
        Patent, Surveys, and    2019                                 2019
    6
        Damages
    7
        Expert Discovery
    8                              Friday, December 20, 2019 No change
        Complete
    9 Summary Judgment and
                            Tuesday, January 7, 2020                 No change
   10 Daubert Opening Brief

   11 Summary Judgment and
      Daubert Opposition   Monday, January 27, 2020 No change
   12
      Brief
   13
        Summary Judgment and
                             Thursday, February 6, 2020 No change
   14   Daubert Reply Brief
   15 Summary Judgment and Thursday, February 20,
                                                                     No change
   16 Daubert Hearing      2020

   17   Pre-trial Conference
                                   Thursday, April 2, 2020           No change
        (Facebook)
   18
        Trial (Facebook)           Monday, April 13, 2020            No change
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  -2-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 4 of 6 Page ID #:27913



    1 DATED: October 18, 2019                   Respectfully submitted,
    2
                                                QUINN EMANUEL URQUHART &
    3                                           SULLIVAN, LLP
    4
                                           By       /s/ James R. Asperger
    5                                             QUINN EMANUEL URQUHART &
    6                                             SULLIVAN, LLP
                                                  James R. Asperger (Bar No. 83188)
    7                                             jamesasperger@quinnemanuel.com
    8                                             865 S. Figueroa St., 10th Floor
                                                  Los Angeles, CA 90017
    9                                             Telephone: (213) 443-3000
   10                                             Facsimile: (213) 443-3100

   11                                             Kevin P.B. Johnson (Bar No. 177129)
   12                                             kevinjohnson@quinnemanuel.com
                                                  Victoria F. Maroulis (Bar No. 202603)
   13                                             victoriamaroulis@quinnemanuel.com
   14                                             555 Twin Dolphin Drive, 5th Floor
                                                  Redwood Shores, CA 94065
   15                                             Telephone: (650) 801-5000
   16                                             Facsimile: (650) 801-5100
   17                                             BLACKBERRY CORPORATION
   18                                             Edward R. McGah, Jr (SBN 97719)
                                                  Vice President, Deputy General Counsel
   19                                             41 Ticknor Place
   20                                             Laguna Niguel, California 92677
                                                  Telephone: (+1) 650-581-4750
   21

   22                                             Attorneys for BlackBerry Limited
   23

   24

   25

   26

   27

   28
                                                  -3-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 5 of 6 Page ID #:27914



    1 Dated: October 18, 2019                    COOLEY LLP
    2

    3                                            /s/ Matthew J. Brigham
    4                                            Matthew J. Brigham (191428)
    5
                                                 COOLEY LLP
    6                                            HEIDI L. KEEFE (178960)
                                                 (hkeefe@cooley.com)
    7
                                                 MARK R. WEINSTEIN (193043)
    8                                            (mweinstein@cooley.com)
                                                 MATTHEW J. BRIGHAM (191428)
    9
                                                 (mbrigham@cooley.com)
   10                                            LOWELL D. MEAD (223989)
                                                 (lmead@cooley.com)
   11
                                                 3175 Hanover Street
   12                                            Palo Alto, CA 94304-1130
                                                 Telephone: (650) 843-5000
   13
                                                 Facsimile: (650) 849-7400
   14
                                                 COOLEY LLP
   15
                                                 MICHAEL G. RHODES (116127)
   16                                            (rhodesmg@cooley.com)
   17
                                                 101 California Street
                                                 5th Floor
   18                                            San Francisco, CA 94111-5800
   19
                                                 Telephone: (415) 693-2000
                                                 Facsimile: (415) 693-2222
   20

   21
                                                 Attorneys for Defendants
                                                 FACEBOOK, INC., WHATSAPP INC.,
   22                                            INSTAGRAM, INC., and INSTAGRAM,
   23                                            LLC

   24

   25

   26

   27

   28
                                                  -4-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477 Filed 10/18/19 Page 6 of 6 Page ID #:27915



    1                                FILER’S ATTESTATION
    2        I, Matthew J. Brigham, am the ECF user whose ID and password were used to
    3 file this Updated Joint Case Scheduling Report. Pursuant to L.R. 5-4.3.4.(a)(2), I

    4 hereby attest that counsel for Plaintiffs concurred in the filing of this document.

    5

    6
                                                          By /s/ Matthew J. Brigham
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   -5-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                        Case No. 2:18-cv-02693 GW(KSx)
                   JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
